UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6265



JASPER NAPOLEON BUCHANAN,

                                              Plaintiff - Appellant,

          versus


WILLIAM D. CATOE, Director of SCDC; CALVIN
ANTHONY, Warden,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Solomon Blatt, Jr., Senior District
Judge. (CA-99-4061-0-8BD)


Submitted:   May 11, 2000                     Decided:   May 18, 2000


Before MURNAGHAN, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jasper Napoleon Buchanan, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jasper Napoleon Buchanan, a South Carolina inmate, appeals the

district court’s order denying relief on his 42 U.S.C.A. § 1983

(West Supp. 1999) complaint under 28 U.S.C.A. § 1915(g) (West Supp.

1999).   We have reviewed the record and the district court’s

opinion accepting the magistrate judge’s recommendation and find

that this appeal is frivolous.   Accordingly, we dismiss the appeal

on the reasoning of the district court.   See Buchanan v. Catoe, No.

CA-99-4061-0-8BD (D.S.C. Feb. 11, 2000).*    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




     *
       Although the district court’s order is marked as “filed” on
February 9, 2000, the district court’s records show that it was
entered on the docket sheet on February 11, 2000.      Pursuant to
Rules 58 and 79(a) of the Federal Rules of Civil Procedure, it is
the date the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2